Case 19-01006-als11     Doc 28    Filed 06/18/19 Entered 06/18/19 21:22:56       Desc Main
                                 Document      Page 1 of 8




                        UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF IOWA

    IN RE                                             CASE NO. 19-01006

    UNITED HEATING AND AIR
    CONDITIONING, L.L.C.
                                                    AMENDED SCHEDULES A, B, G, and H
            DEBTOR



    COMES NOW the Debtor and enters the attached Amended Schedule A, B, G, and H




                                              __/s/ Kenneth J. Weiland Jr. ________
                                              Kenneth J. Weiland, Jr., AT0008291
                                              WEILAND LAW FIRM, P.C.
                                              1414 12th Street
                                              Suite A
                                              Des Moines, IA 50314
                                              PH: (515) 419-1626
                                              Email: weilandlaw@yahoo.com

                                              ATTORNEY FOR DEBTOR




                                      Certificate of service

    I hereby certify that on June 18, 2019, I filed the foregoing and attached document
    electronically in the United States Bankruptcy Court for the Southern District of
    Iowa. This document was served electronically to all parties registered with the
    Bankruptcy Court to receive CM/ECF email service in this case.




                                              /s/ Kenneth J. Weiland Jr._____




                                              1
           Case 19-01006-als11                        Doc 28          Filed 06/18/19 Entered 06/18/19 21:22:56                           Desc Main
                                                                     Document      Page 2 of 8
 Fill in this information to identify the case:

 Debtor name         United Heating and Air Conditioning LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)         19-01006
                                                                                                                                        Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                       12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
         Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                              Last 4 digits of account
                                                                                                             number


           3.1.     Charter Bank                                             Checking Account                3613                                    $17,882.14



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                      $17,882.14
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:          Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:          Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                                  0.00   -                                0.00 = ....                             Unknown
                                              face amount                        doubtful or uncollectible accounts




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                                page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
           Case 19-01006-als11                        Doc 28          Filed 06/18/19 Entered 06/18/19 21:22:56                  Desc Main
                                                                     Document      Page 3 of 8
 Debtor         United Heating and Air Conditioning LLC                                       Case number (If known) 19-01006
                Name


 12.       Total of Part 3.                                                                                                                  $0.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.


 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           General Office Furniture: tables, desks, chairs,
           filing cabinets, etc.                                                        $6,600.00    Tax records                            $6,600.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           General Office Equipment: Computers,
           Software, Television, Refrigerators,etc.                                     $9,250.00    Tax records                            $9,250.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $15,850.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
               No

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-01006-als11                        Doc 28          Filed 06/18/19 Entered 06/18/19 21:22:56                  Desc Main
                                                                     Document      Page 4 of 8
 Debtor         United Heating and Air Conditioning LLC                                       Case number (If known) 19-01006
                Name


               Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     2007 Ford Econoline                                                $6,536.00    Tax records                            $6,536.00


           47.2.     2008 Chevrolet Express                                             $8,000.00    Tax records                            $8,000.00


           47.3.     2008 Ford E350                                                   $10,800.00     Tax records                          $10,800.00


           47.4.     2004 Chevrolet Silverado                                         $11,915.00     Tax records                          $11,915.00


           47.5.     2005 Ford Econoline                                                $2,500.00    Tax records                            $2,500.00


           47.6.     2015 Chevrolet Silverado                                               $0.00    Tax records                          $65,387.00


           47.7.     2004 Ford Econoline                                                $2,000.00    Tax records                            $2,000.00


           47.8.     1999 Chevrolet Silverado                                           $1,400.00    Tax records                            $1,400.00


           47.9.     2003 Chevrolet Express                                             $1,300.00    Tax records                            $1,300.00


           47.10
           .     Flatbed Trailer                                                        $3,800.00    Tax records                            $3,800.00


           47.11
           .     Trailer 12 Foot                                                        $1,200.00    Tax records                            $1,200.00


           47.12
           .     Trailer                                                                  $300.00    Tax records                              $300.00



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Scissor Lift                                                                 $7,000.00    Tax records                            $7,000.00



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
           Case 19-01006-als11                        Doc 28          Filed 06/18/19 Entered 06/18/19 21:22:56                 Desc Main
                                                                     Document      Page 5 of 8
 Debtor         United Heating and Air Conditioning LLC                                      Case number (If known) 19-01006
                Name

            Lawn Tractor                                                                 $450.00     Tax records                          $450.00


            General Tools and Equipment                                               $84,900.00     Tax records                      $84,900.00



 51.        Total of Part 8.                                                                                                      $207,488.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes

 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
               No
               Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.


 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.


 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
           Case 19-01006-als11                            Doc 28             Filed 06/18/19 Entered 06/18/19 21:22:56                                       Desc Main
                                                                            Document      Page 6 of 8
 Debtor          United Heating and Air Conditioning LLC                                                             Case number (If known) 19-01006
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $17,882.14

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                              $0.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $15,850.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $207,488.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $241,220.14           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $241,220.14




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy
          Case 19-01006-als11                         Doc 28          Filed 06/18/19 Entered 06/18/19 21:22:56                       Desc Main
                                                                     Document      Page 7 of 8
 Fill in this information to identify the case:

 Debtor name         United Heating and Air Conditioning LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)         19-01006
                                                                                                                                   Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
        No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal          Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.1.        State what the contract or                   Self Storage Unit used
             lease is for and the nature of               for storage and as a
             the debtor's interest                        workshop

                  State the term remaining                Month to Month
                                                                                       Aurora Self Storage Complex
             List the contract number of any                                           3145 NW 82nd Avenue
                   government contract                                                 Ankeny, IA 50023


 2.2.        State what the contract or                   Office Space leased to
             lease is for and the nature of               LLC by owner of LLC
             the debtor's interest

                  State the term remaining                Month To Month
                                                                                       Dustin and Kim Wipf
             List the contract number of any                                           8357 NW 28th Street
                   government contract                                                 Ankeny, IA 50023




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                             Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
          Case 19-01006-als11                         Doc 28          Filed 06/18/19 Entered 06/18/19 21:22:56                   Desc Main
                                                                     Document      Page 8 of 8
 Fill in this information to identify the case:

 Debtor name         United Heating and Air Conditioning LLC

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF IOWA

 Case number (if known)         19-01006
                                                                                                                                Check if this is an
                                                                                                                                amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                       12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

    No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
    Yes

   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                   Name                            Check all schedules
                                                                                                                                 that apply:

    2.1      Dustin Wipf                       8357 NW 28th Street                               Ally Financial                     D   2.1
                                               Ankeny, IA 50023                                                                     E/F
                                                                                                                                    G




    2.2      Dustin Wipf                       8357 NW 28th Street                               Great Southern Bank                D   2.2
                                               Ankeny, IA 50023                                                                     E/F
                                                                                                                                    G




    2.3      Dustin Wipf                       8357 NW 28th Street                               Plumb Supply                       D
                                               Ankeny, IA 50023                                                                     E/F       3.5
                                                                                                                                    G




    2.4      Dustin Wipf                       8357 NW 28th Street                               WSM Industries                     D
                                               Ankeny, IA 50023                                                                     E/F
                                                                                                                                    G




Official Form 206H                                                           Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
